UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1630


ALVARO EZEQUIEL RAMIREZ CASTANEDA, a/k/a Avardo Ramirez, a/k/a
Alvaro Castaneda Ramirez,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, U.S. Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 30, 2017                                Decided: December 13, 2017


Before KING, AGEE, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Fernando A. Nuñez, Greensboro, North Carolina, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, John S. Hogan, Assistant Director, Mona Maria Yousif,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvaro Ezequiel Ramirez Castaneda, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s (IJ) denial of his application for cancellation of removal.

For the reasons set forth below, we dismiss the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials of discretionary

relief,” “no court shall have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229b,” which is the section governing cancellation of removal.

In this case, the IJ found, and the Board agreed, that Ramirez Castaneda failed to meet his

burden of establishing that his United States citizen children would suffer exceptional and

extremely unusual hardship if he is returned to Mexico. We conclude that this

determination is clearly discretionary in nature, and we therefore lack jurisdiction to

review challenges to this finding absent a colorable constitutional claim or question of

law. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014) (finding no jurisdiction to

review determination that aliens failed to demonstrate requisite hardship to their U.S.

citizen son); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that

the gatekeeper provision [of § 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of removal.”); Okpa v. INS, 266
F.3d 313, 317 (4th Cir. 2001) (concluding, under transitional rules, that issue of hardship

is committed to agency discretion and is not subject to appellate review).

       We have reviewed Ramirez Castaneda’s claims of error and conclude that he fails

to raise a colorable constitutional claim or question of law under 8 U.S.C.

                                             2
§ 1252(a)(2)(D) (2012). See Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009)

(“[A]bsent a colorable constitutional claim or question of law, our review of the issue is

not authorized by § 1252(a)(2)(D).” (emphasis added)). Accordingly, we dismiss the

petition for review for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                  PETITION DISMISSED




                                            3